DETAILED ACTION
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
2.	Amendment after Non-final office action filed on 12/21/2021 is acknowledged.  
3.	Claim 2 has been cancelled.
4.	New claim 22 has been added.
5.	Claims 1 and 3-22 are pending in this application.
6.	Claims 9-11 remain withdrawn from consideration pursuant to 37 CFR 1.142(b), as being drawn to non-elected inventions, there being no allowable generic or linking claim.  As state in the previous office action, during the search for the elected species, prior art was found for the non-elected species recited in instant claims 8, 17, 18 and 21.  Therefore, for the purpose of compact prosecution, claims 8, 17, 18 and 21 are examined in this office action.  
7.	Applicant elected without traverse of Group 1 (claims 1, 3-8 and 12-21) and elected a protein consisting of amino acids 19 to 168 of SEQ ID NO: 2 as species of agent; inhibition of the classical complement pathway, the alternative complement pathway and the lectin complement pathway as species of effect/property of the agent; human subject as species of subject; a dose sufficient to bind as much available C5 and/or LTB4 as possible in the subject as species of dose; respiratory failure as species of inflammatory effect of viral infection; and SARS coronavirus infection as species of viral infection in the reply filed on 5/25/2021.
Restriction requirement was deemed proper and made FINAL in the previous office action.  Group 1 is drawn to a method of treating the inflammatory effects of viral 

Withdrawn Objections and Rejections
8.	Objection to the specification is hereby withdrawn in view of Applicant's amendment to the specification.
9.	Objection to the drawings is hereby withdrawn in view of Applicant's amendment to the description of the drawings in the specification.
10.	Objection to claims 1, 3, 5, 7, 8 and 20 is hereby withdrawn in view of Applicant's amendment to the claim.
11.	Rejection to claim 15 under 35 U.S.C. 112(d) or 35 U.S.C. 112 (pre-AIA ), 4th paragraph is hereby withdrawn in view of Applicant's amendment to the claim.
12.	Rejection to claims 1, 3-8 and 12-21 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph (scope of enablement) is hereby withdrawn in view of Applicant's amendment to the claim.


Maintained/Revised Rejections
Claim Rejections - 35 U.S.C. § 103
13.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

14.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

15.	(Revised due to Applicant's amendment to the claim) Claims 1, 3-8, 12-17, 19, 20 and 22 remain/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hamer (WO 2008/029169 A2, filed with IDS) in view of Yen et al (Journal of Virology, 2006, 80, pages 2684-2693, cited and enclosed in the previous office action), and as evidenced by the Medical Definition of Pneumocyte document (from https://www.medicinenet.com/pneumocyte/definition.htm, 6/3/2021, enclosed page 1) and the Respiratory Tract document (accessed 5/26/2021, enclosed pages 1-2, from https://training.seer.cancer.gov/lung/anatomy/respiratory.html), and further in view of Zipfel et al (Nature Reviews/Immunology, 2009, 9, pages 729-740, filed with IDS) and Zou et al (Clinical Infectious Diseases, 2004, 38, pages 483-489, cited and enclosed in the previous office action).
The instant claims 1, 3-8, 12-17, 19, 20 and 22 are drawn to a method of treating the inflammatory effects of viral infection of the respiratory tract comprising administering to a subject in need thereof a therapeutically effective amount of an agent that: a) inhibits the classical complement pathway, the alternative complement pathway and the lectin complement pathway; and/or b) inhibits eicosanoid activity, wherein the agent is a protein comprising or consisting of amino acids 19 to 168 or amino acids 1 to 168 of the amino acid sequence of SEQ ID NO: 2 or a functional equivalent thereof.
Hamer, throughout the patent, teaches a method of treating airway inflammation associated with respiratory disorder such as asthma and many others, the method comprising administering to a subject in need thereof a therapeutically effective amount of an agent that inhibits the classical complement pathway, the alternative complement pathway and the lectin complement pathway by binding to C5 in the complement pathway, wherein said agent is the EV576 protein (identical to the protein of instant SEQ ID NO: 2) or amino acids 19-168 of the EV576 protein, and wherein said agent inhibits neutrophil recruitment into the lung, for example, Abstract; page 1, lines 2-4; page 2, line 15 to page 3, line 12; page 5, lines 18-28; page 6, lines 1-13; Examples on pages 14-18; Figures 2 and 7; and claims 1, 3, 6, 7, 16 and 17.  It reads on a protein consisting of amino acids 19 to 168 of instant SEQ ID NO: 2 as the elected species of agent; and inhibition of the classical complement pathway, the alternative complement pathway and the lectin complement pathway as the elected species of effect/property of the agent.  It meets the limitation of the agent recited in instant claims 1, 7 and 8.  Hamer further teaches the EV576 protein or amino acids 19-168 of the EV576 protein binds complement protein C5; and inhibits the cleavage of complement C5 by C5 convertase into complement C5a and complement C5b-9, for example, page 5, lines 18-28; and page 6, lines 1-5.  It meets the limitations of instant claims 3 and 4.
With regards to the limitation recited in instant claim 5, the EV576 protein in Hamer is identical to the protein of instant SEQ ID NO: 2.  And as evidenced by instant specification, protein of instant SEQ ID NO: 2 (the EV576 protein) binds LTB4; and the first 18 amino acids of instant SEQ ID NO: 2 forms a signal sequence which is not required for LTB4 binding activity (see page 6, lines 13-28 of instant specification).  Therefore, the EV576 protein or amino acids 19-168 of the EV576 in Hamer would necessarily have the inherent property of binding LTB4.  It meets the limitation of instant claim 5.  And the MPEP states: “Products of identical chemical composition cannot have mutually exclusive properties.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP 2112.01 II.  Since the USPTO lacks the experimental facilities to make a further determination, the burden is on the Applicant to prove the otherwise.
Hamer also teaches the EV576 protein is isolated from the salivary glands of the tick Ornithodoros moubata, for example, page 5, lines 29-31.  It meets the limitation of instant claim 6.  Furthermore, Hamer teaches the subject is a mammal, preferably a human, for example, page 10, lines 13-14; and claim 11.  It reads on human subject as the elected species of subject; and meets the limitations of instant claims 12 and 16.  In addition, Hamer teaches the dose of the agent is sufficient to bind as much available C5 as possible in the subject, more preferably, all available C5, for example, page 10, lines 23-24; and claim 12.  It reads on a dose sufficient to bind as much available C5 and/or LTB4 as possible in the subject as the elected species of dose; and meets the limitations of instant claims 13 and 17. 
The difference between the reference and instant claims 1, 3-8, 12-17, 19, 20 and 22 is that the reference does not teach treating inflammation of the respiratory tract associated with a viral infection; respiratory failure as the elected species of inflammatory effect of viral infection; SARS coronavirus infection as the elected species of viral infection; and the limitations of instant claims 14, 15, 19, 20 and 22.    
However, Yen et al, throughout the literature, teach SARS infection leads to pulmonary inflammation and respiratory failure; and patient in the acute phase of SARS exhibits macrophages and neutrophils infiltration in the lung, for example, Title; Abstract; page 2684, left column, the 1st paragraph; and page 2686, Figure 1.  It reads on respiratory failure as the elected species of inflammatory effect of viral infection; and SARS coronavirus infection as the elected species of viral infection.  Yen et al further teach in situ hybridization and immunohistochemistry reveals that both SARS-CoV nucleic acids and antigens are present within type II pneumocytes, for example, page 2684, left column, the 2nd paragraph; and page 2686, Figure 1.  And as evidenced by the Medical Definition of Pneumocyte document, pneumocyte is one of the cells lining the alveoli (the air sacs) in the lung (see the 1st paragraph on page 1).  And further as evidenced by the Respiratory Tract document, lung is part of the lower respiratory tract recited in instant claim 22 (see the 1st paragraph on page 1).
Furthermore, Zipfel et al, throughout the literature, teach C5 in the complement pathway binds to cell surface of macrophages and neutrophils, and results in inflammation, for, example, page 732, Table 1. 
In addition, Zou et al teach SARS infection can develop into acute respiratory distress syndrome (ARDS) in some severe cases and even into multi-organ failure during the late stage in a few severe cases, for example, page 483, left column, the 1st paragraph.
Therefore, it would have been obvious to one of ordinary skilled in the art to combine the teachings of Hamer, Yen et al, Zipfel et al and Zou et al to develop a method for treating pulmonary inflammation and respiratory failure associated with SARS infection in a human subject in need thereof, comprising administering to the subject a therapeutically effective amount of an agent that inhibits the classical complement pathway, the alternative complement pathway and the lectin complement pathway, wherein said agent is the EV576 protein (identical to the protein of instant SEQ ID NO: 2) or amino acids 19-168 of the EV576 protein, wherein the dose of said agent is sufficient to bind as much available C5 as possible in the subject, more preferably, all available C5, wherein SARS infects the lung, and wherein SARS infection can cause multi-organ failure.
One of ordinary skilled in the art would have been motivated to combine the teachings of Hamer, Yen et al, Zipfel et al and Zou et al to develop a method for treating pulmonary inflammation and respiratory failure associated with SARS infection in a human subject in need thereof, comprising administering to the subject a therapeutically effective amount of an agent that inhibits the classical complement pathway, the alternative complement pathway and the lectin complement pathway, wherein said agent is the EV576 protein (identical to the protein of instant SEQ ID NO: 2) or amino acids 19-168 of the EV576 protein, wherein the dose of said agent is sufficient to bind as much available C5 as possible in the subject, more preferably, all available C5, wherein SARS infects the lung, and wherein SARS infection can cause multi-organ failure, because Yen et al teach SARS infection leads to pulmonary inflammation and respiratory failure; and patient in the acute phase of SARS exhibits macrophages and neutrophils infiltration in the lung.  Zipfel et al teach C5 in the complement pathway binds to cell surface of macrophages and neutrophils, and results in inflammation.  And Zou et al teach that SARS infection can develop into acute respiratory distress syndrome (ARDS) in some severe cases and even into multi-organ failure during the late stage in a few severe cases.
A person of ordinary skilled in the art would have reasonable expectation of success in combining the teachings of Hamer, Yen et al, Zipfel et al and Zou et al to develop a method for treating pulmonary inflammation and respiratory failure associated with SARS infection in a human subject in need thereof, comprising administering to the subject a therapeutically effective amount of an agent that inhibits the classical complement pathway, the alternative complement pathway and the lectin complement pathway, wherein said agent is the EV576 protein (identical to the protein of instant SEQ ID NO: 2) or amino acids 19-168 of the EV576 protein, wherein the dose of said agent is sufficient to bind as much available C5 as possible in the subject, more preferably, all available C5, wherein SARS infects the lung, and wherein SARS infection can cause multi-organ failure. 
Response to Applicant's Arguments
16.	Applicant argues about each of the cited prior art references individually and concludes that one of ordinary skill would have had no motivation to practice the claimed method.  With regards to the cited Hamer reference, Applicant argues that Hamer does not discuss treating the inflammatory effects of viral infection of the respiratory tract at all.  With regards to the cited Yen reference, Applicant argues that Yen merely models early events in SARS infections, and never mentions the complement pathway, C5, C5a, or inhibition thereof; and Yen would have led one of ordinary skill seeking to block immune cell recruitment in the context of SARS to target a different pathway.  With regards to the cited Zipfel et al reference, Applicant argues that there is nothing in Zipfel suggesting that any of C5a, C5aR, and C5L2 is involved in "inflammatory effects of viral infection of the respiratory tract," as specified in the pending claims, let alone the elected species of respiratory failure as an effect of SARS coronavirus infection of the respiratory tract; and Zipfel does not provide motivation to use the recited agent to treat the inflammatory effects of viral infection of the respiratory tract.  With regards to the cited Zou et al reference, Applicant argues that Zou provides a model for judging the state of illness and prognosis for SARS, and never mentions the complement pathway, C5, C5a, or inhibition thereof.
17.	Applicant's arguments have been fully considered but have not been found persuasive. 
In response to Applicant's arguments about instant rejection, the Examiner agrees that none of the cited references individually teaches or suggests the method recited in instant claims 1, 3-8, 12-17, 19, 20 and 22; and none of the cited references anticipates the method recited in instant claims 1, 3-8, 12-17, 19, 20 and 22.  However, the Examiner would like to point out that instant claims 1, 3-8, 12-17, 19, 20 and 22 are rejected under pre-AIA  35 U.S.C. 103(a) (obviousness type), and the rejection is based on the combined teachings of Hamer, Yen et al, Zipfel et al and Zou et al; therefore, it is not necessary for each of the cited references to teach all the limitations of instant claims.  
In response to Applicant's arguments about the cited Hamer and Zou et al references, as stated in the paragraph above, instant rejection is based on the combined teachings of Hamer, Yen et al, Zipfel et al and Zou et al; therefore, it is not necessary for either Hamer or Zou et al to teach all the limitations of instant claims.
In response to Applicant's arguments about the cited Yen et al reference, as stated in Section 15 above, in the instant case, Yen et al explicitly teach SARS infection leads to pulmonary inflammation and respiratory failure; and patient in the acute phase of SARS exhibits macrophages and neutrophils infiltration in the lung.  The Examiner understands that there are more than one potential target for treating pulmonary inflammation and respiratory failure caused by SARS infection.  However, in view of the teachings of Yen et al as a whole, one of ordinary skilled in the art would understand and reasonably expect that inhibiting macrophages and neutrophils infiltration in the lung is one of the potential treatments for pulmonary inflammation and respiratory failure caused by SARS infection.  And in the instant case, considering that Hamer explicilty teaches treating airway inflammation associated with respiratory disorder with an agent that inhibits the classical complement pathway, the alternative complement pathway and the lectin complement pathway by binding to C5 in the complement pathway, and inhibits neutrophil recruitment into the lung, one of ordinary skilled in the art would have been motivated to use such agent taught in Hamer to treat pulmonary inflammation and respiratory failure caused by SARS infection by inhibiting neutrophils infiltration in the lung.    
In response to Applicant's arguments about the cited Zipfel et al reference, the Examiner understands that Zipfel et al do not explicitly suggest that any of C5a, C5aR, and C5L2 is involved in "inflammatory effects of viral infection of the respiratory tract," as specified in the pending claims, let alone the elected species of respiratory failure as an effect of SARS coronavirus infection of the respiratory tract.  However, in the instant case, as stated in Section 15 above, Zipfel et al explicitly teach C5 in the complement pathway binds to cell surface of macrophages and neutrophils, and results in inflammation.  And as taught in Yen et al, both macrophages and neutrophils are infiltrating in the lung of patient infected by SARS, which lead to pulmonary inflammation and respiratory failure.  The Examiner understands that Zipfel et al discuss potential additional functions of C5L2; and the involvement of C3a/C3aR in immune cell recruitment and inflammation.  However, in the instant case, it is unclear how the potential additional functions of C5L2 is relevant to instant rejection.  Further clarification is required.  With regards to the involvement of C3a/C3aR in immune cell recruitment and inflammation, first, in the instant case, in view of the teachings of Hamer as a whole, one of ordinary skilled in the art would understand and reasonably expect airway inflammation associated with respiratory disorder can be effectively treated with an agent that inhibits the classical complement pathway, the alternative complement pathway and the lectin complement pathway by binding to C5 in the complement pathway, and inhibits neutrophil recruitment into the lung, including the EV576 protein or amino acids 19-168 of the EV576 protein.  Second, the instant claimed method does not exclude using additional agent, including one targeting the C3a/C3aR in the complement pathway to treat pulmonary inflammation and respiratory failure associated with SARS infection.  Therefore, in the instant case, in view of the combined teachings of Hamer, Yen et al and Zipfel et al, one of ordinary skilled in the art would understand and reasonably expect that C5 in the complement pathway is involved in the pulmonary inflammation and respiratory failure caused by SARS infection; and one of ordinary skilled in the art would have been motivated to using the agent (the EV576 protein or amino acids 19-168 of the EV576 protein) taught in Hamer to treat pulmonary inflammation and respiratory failure caused by SARS infection by inhibiting the cleavage of complement C5 by C5 convertase into complement C5a and complement C5b-9.   
Taken all these together, in view of the combined teachings of the cited prior art references, one of ordinary skilled in the art would have been motivated to develop a method for treating pulmonary inflammation and respiratory failure associated with SARS infection in a human subject in need thereof, comprising administering to the subject a therapeutically effective amount of an agent that inhibits the classical complement pathway, the alternative complement pathway and the lectin complement pathway, wherein said agent is the EV576 protein (identical to the protein of instant SEQ ID NO: 2) or amino acids 19-168 of the EV576 protein, wherein the dose of said agent is sufficient to bind as much available C5 as possible in the subject, more preferably, all available C5, wherein SARS infects the lung, and wherein SARS infection can cause multi-organ failure.  The rejection is deemed proper and is hereby maintained.

18.	Please note: during the search for the elected species, prior art was fond for the non-elected species of inflammatory effect of viral infection, and non-elected species of viral infection.
(Revised due to Applicant's amendment to the claim) Claims 1, 3-8, 12, 13, 15-18 and 20-22 remain/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hamer (WO 2008/029169 A2, filed with IDS) in view of Perrone et al (PLoS Pathogens, 2008, 4, pages 1-11, filed with IDS), and as evidenced by the Respiratory Tract document (accessed 5/26/2021, enclosed pages 1-2, from https://training.seer.cancer.gov/lung/anatomy/respiratory.html), and further in view of Zipfel et al (Nature Reviews/Immunology, 2009, 9, pages 729-740, filed with IDS).
The instant claims 1, 3-8, 12, 13, 15-18 and 20-22 are drawn to a method of treating the inflammatory effects of viral infection of the respiratory tract comprising administering to a subject in need thereof a therapeutically effective amount of an agent that: a) inhibits the classical complement pathway, the alternative complement pathway and the lectin complement pathway; and/or b) inhibits eicosanoid activity, wherein the agent is a protein comprising or consisting of amino acids 19 to 168 or amino acids 1 to 168 of the amino acid sequence of SEQ ID NO: 2 or a functional equivalent thereof.
Hamer, throughout the patent, teaches a method of treating airway inflammation associated with respiratory disorder such as asthma and many others, the method comprising administering to a subject in need thereof a therapeutically effective amount of an agent that inhibits the classical complement pathway, the alternative complement pathway and the lectin complement pathway by binding to C5 in the complement pathway, wherein said agent is the EV576 protein (identical to the protein of instant SEQ ID NO: 2) or amino acids 19-168 of the EV576 protein, and wherein said agent inhibits neutrophil recruitment into the lung, for example, Abstract; page 1, lines 2-4; page 2, line 15 to page 3, line 12; page 5, lines 18-28; page 6, lines 1-13; Examples on pages 14-18; Figures 2 and 7; and claims 1, 3, 6, 7, 16 and 17.  It reads on a protein consisting of amino acids 19 to 168 of instant SEQ ID NO: 2 as the elected species of agent; and inhibition of the classical complement pathway, the alternative complement pathway and the lectin complement pathway as the elected species of effect/property of the agent.  It meets the limitation of the agent recited in instant claims 1, 7 and 8.  Hamer further teaches the EV576 protein or amino acids 19-168 of the EV576 protein binds complement protein C5; and inhibits the cleavage of complement C5 by C5 convertase into complement C5a and complement C5b-9, for example, page 5, lines 18-28; and page 6, lines 1-5.  It meets the limitations of instant claims 3 and 4.
With regards to the limitation recited in instant claim 5, the EV576 protein in Hamer is identical to the protein of instant SEQ ID NO: 2.  And as evidenced by the instant specification, protein of instant SEQ ID NO: 2 (the EV576 protein) binds LTB4; and the first 18 amino acids of instant SEQ ID NO: 2 forms a signal sequence which is not required for LTB4 binding activity (see page 6, lines 13-28 of instant specification).  Therefore, the EV576 protein or amino acids 19-168 of the EV576 in Hamer would necessarily have the inherent property of binding LTB4.  It meets the limitation of instant claim 5.  And the MPEP states: “Products of identical chemical composition cannot have mutually exclusive properties.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP 2112.01 II.  Since the USPTO lacks the experimental facilities to make a further determination, the burden is on the Applicant to prove the otherwise.
Hamer also teaches the EV576 protein is isolated from the salivary glands of the tick Ornithodoros moubata, for example, page 5, lines 29-31.  It meets the limitation of instant claim 6.  Furthermore, Hamer teaches the subject is a mammal, preferably a human, for example, page 10, lines 13-14; and claim 11.  It reads on human subject as the elected species of subject; and meets the limitations of instant claims 12 and 16.  In addition, Hamer teaches the dose of the agent is sufficient to bind as much available C5 as possible in the subject, more preferably, all available C5, for example, page 10, lines 23-24; and claim 12.  It reads on a dose sufficient to bind as much available C5 and/or LTB4 as possible in the subject as the elected species of dose; and meets the limitations of instant claims 13 and 17. 
The difference between the reference and instant claims 1, 3-8, 12, 13, 15-18 and 20-22 is that the reference does not teach treating inflammation of the respiratory tract associated with a viral infection; and the limitations of instant claims 15, 18 and 20-22.    
However, Perrone et al, throughout the literature, teach mice infected with highly pathogenic (HP) H1N1 and H5N1 influenza viruses exhibit significantly high numbers of macrophages and neutrophils in the lungs, which results in acute lung inflammation and acute lung injury associated with HP influenza virus infection, for example, Title; Abstract; page 2, Author Summary; Figures 1 and 2; and page 7, the 1st and 2nd paragraphs in Section "Discussion".  Perrone et al further teach lung consolidation is a pathological feature of severe influenza virus infection caused by the 1918 pandemic virus and H5N1 viruses in humans as well as in animal models, for example, page 7, the 1st paragraph in Section "Discussion".  Perrone et al also teach therapies that moderate immunopathology may help to reduce the high case fatality rate currently associated with virus infection, for example, page 9, the last paragraph in Section "Discussion".  In addition, Perrone et al teach H1N1 and H5N1 influenza viruses infect the lung, for example, page 3, Figure 1.  And as evidenced by the Respiratory Tract document, lung is part of the lower respiratory tract recited in instant claim 22 (see the 1st paragraph on page 1).
Furthermore, Zipfel et al, throughout the literature, teach C5 in the complement pathway binds to cell surface of macrophages and neutrophils, and results in inflammation, for, example, page 732, Table 1. 
Therefore, it would have been obvious to one of ordinary skilled in the art to combine the teachings of Hamer, Perrone et al and Zipfel et al to develop a method for treating acute lung inflammation and acute lung injury associated with highly pathogenic (HP) H1N1 and H5N1 influenza virus infection in a human subject, comprising administering to the subject a therapeutically effective amount of an agent that inhibits the classical complement pathway, the alternative complement pathway and the lectin complement pathway, wherein said agent is the EV576 protein (identical to the protein of instant SEQ ID NO: 2) or amino acids 19-168 of the EV576 protein, wherein the dose of said agent is sufficient to bind as much available C5 as possible in the subject, more preferably, all available C5.  
One of ordinary skilled in the art would have been motivated to combine the teachings of Hamer, Perrone et al and Zipfel et al to develop a method for treating acute lung inflammation and acute lung injury associated with highly pathogenic (HP) H1N1 and H5N1 influenza virus infection in a human subject, comprising administering to the subject a therapeutically effective amount of an agent that inhibits the classical complement pathway, the alternative complement pathway and the lectin complement pathway, wherein said agent is the EV576 protein (identical to the protein of instant SEQ ID NO: 2) or amino acids 19-168 of the EV576 protein, wherein the dose of said agent is sufficient to bind as much available C5 as possible in the subject, more preferably, all available C5, because Perrone et al teach mice infected with highly pathogenic (HP) H1N1 and H5N1 influenza viruses exhibit significantly high numbers of macrophages and neutrophils in the lungs, which results in acute lung inflammation and acute lung injury associated with HP influenza virus infection.  Perrone et al further teach lung consolidation is a pathological feature of severe influenza virus infection caused by the 1918 pandemic virus and H5N1 viruses in humans as well as in animal models.  Perrone et al also teach therapies that moderate immunopathology may help to reduce the high case fatality rate currently associated with virus infection.  In addition, Perrone et al teach H1N1 and H5N1 influenza viruses infect the lung.  And Zipfel et al teach C5 in the complement pathway binds to cell surface of macrophages and neutrophils, and results in inflammation.
A person of ordinary skilled in the art would have reasonable expectation of success in combining the teachings of Hamer, Perrone et al and Zipfel et al to develop a method for treating acute lung inflammation and acute lung injury associated with highly pathogenic (HP) H1N1 and H5N1 influenza virus infection in a human subject, comprising administering to the subject a therapeutically effective amount of an agent that inhibits the classical complement pathway, the alternative complement pathway and the lectin complement pathway, wherein said agent is the EV576 protein (identical to the protein of instant SEQ ID NO: 2) or amino acids 19-168 of the EV576 protein, wherein the dose of said agent is sufficient to bind as much available C5 as possible in the subject, more preferably, all available C5. 

Response to Applicant's Arguments
19.	Applicant argues that "Applicant respectfully disagrees and traverses for essentially the same reasons as discussed above. Like Zou and Yen, Perrone never mentions the complement pathway, C5, C5a, or inhibition thereof. Thus, Perrone, alone or in combination with Hamer and Zipfel, would not have provided a connection between the recited agent and treating the inflammatory effects of viral infection of the respiratory tract in the prior art. Therefore, one of ordinary skill would have had no motivation to practice the claimed method."
20.	Applicant's arguments have been fully considered but have not been found persuasive. 
In response to Applicant's arguments about instant rejection, the Examiner agrees that none of the cited references individually teaches or suggests the method recited in instant claims 1, 3-8, 12, 13, 15-18 and 20-22; and none of the cited references anticipates the method recited in instant claims 1, 3-8, 12, 13, 15-18 and 20-22.  However, the Examiner would like to point out that instant claims 1, 3-8, 12, 13, 15-18 and 20-22 are rejected under pre-AIA  35 U.S.C. 103(a) (obviousness type), and the rejection is based on the combined teachings of Hamer, Perrone et al and Zipfel et al; therefore, it is not necessary for each of the cited references to teach all the limitations of instant claims.  
Applicant's arguments about the cited Hamer and Zipfel et al references have been addressed in Section 17 above.  
In response to Applicant's arguments about the cited Perrone et al reference, as stated in Section 18 above, in the instant case, Perrone et al explicitly teach mice infected with highly pathogenic (HP) H1N1 and H5N1 influenza viruses exhibit significantly high numbers of macrophages and neutrophils in the lungs, which results in acute lung inflammation and acute lung injury associated with HP influenza virus infection; and moderate immunopathology may help to reduce the high case fatality rate currently associated with virus infection.  Therefore, in view of the combined teachings of Hamer and Zipfel et al as set forth in Section 18 above, one of ordinary skilled in the art would have been motivated to using the agent (the EV576 protein or amino acids 19-168 of the EV576 protein) taught in Hamer to treat acute lung inflammation and acute lung injury associated with HP influenza virus infection.    
Taken all these together, in view of the combined teachings of the cited prior art references, one of ordinary skilled in the art would have been motivated to develop a method for treating acute lung inflammation and acute lung injury associated with highly pathogenic (HP) H1N1 and H5N1 influenza virus infection in a human subject, comprising administering to the subject a therapeutically effective amount of an agent that inhibits the classical complement pathway, the alternative complement pathway and the lectin complement pathway, wherein said agent is the EV576 protein (identical to the protein of instant SEQ ID NO: 2) or amino acids 19-168 of the EV576 protein, wherein the dose of said agent is sufficient to bind as much available C5 as possible in the subject, more preferably, all available C5.  The rejection is deemed proper and is hereby maintained.

Obviousness Double Patenting 
21.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

22.	(Revised due to Applicant’s amendment to the claim) Claims 1, 3-8 and 12-22 remain/are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-28 of US patent 9522171 B2 in view of Hamer (WO 2008/029169 A2, filed with IDS) and Zou et al (Clinical Infectious Diseases, 2004, 38, pages 483-489, cited and enclosed in the previous office action), and as evidenced by the Respiratory Tract document (accessed 5/26/2021, enclosed pages 1-2, from https://training.seer.cancer.gov/lung/anatomy/respiratory.html).
Although the conflicting claims are not identical, they are not patentably distinct from each other because if one of ordinary skill in the art practiced the claimed invention of instant claims 1, 3-8 and 12-22, one would necessarily achieve the claimed invention of claims 1-28 of US patent 9522171 B2 in view of Hamer and Zou et al, and vice versa. 
23.	Instant claims 1, 3-8 and 12-22 are drawn to a method of treating the inflammatory effects of viral infection of the respiratory tract comprising administering to a subject in need thereof a therapeutically effective amount of an agent that: a) inhibits the classical complement pathway, the alternative complement pathway and the lectin complement pathway; and/or b) inhibits eicosanoid activity, wherein the agent is a protein comprising or consisting of amino acids 19 to 168 or amino acids 1 to 168 of the amino acid sequence of SEQ ID NO: 2 or a functional equivalent thereof.
24.	Claims 1-28 of US patent 9522171 B2 are drawn to a method of treating viral infection comprising administering to a subject in need of treatment a therapeutically effective amount of an agent comprising amino acids 19 to 168 of SEQ. ID. NO: 2 or a functional equivalent thereof, wherein the agent inhibits a) the classical complement pathway, the alternative complement pathway and the lectin complement pathway; and/or b) eicosanoid activity and one or more of: (i) measuring a viral titer in the subject; (ii) determining global virus distribution in lungs of the subject; (iii) measuring a neutrophil density within the lungs of the subject; (iv) measuring a total necrotized cell count within the lungs of the subject; and (v) measuring a total protein level within the lungs of the subject.  
SEQ ID NO: 2 recited in claims 1-28 of US patent 9522171 B2 is identical to instant SEQ ID NO: 2.  
25.	The difference between the method recited in claims 1-28 of US patent 9522171 B2 and instant claimed method is that claims 1-28 of US patent 9522171 B2 do not explicitly teach the limitations recited in instant claims 3-6, 13, 17, 19 and 22.
	However, as evidenced by the Respiratory Tract document, lung recited in claim 1 of US patent 9522171 B2 is part of the lower respiratory tract recited in instant claim 22 (see the 1st paragraph on page 1).
Furthermore, in view of the combined teachings of Hamer and Zou et al as set forth in Section 15 above, it would have been obvious to one of ordinary skilled in the art to modify the method recited in claims 1-28 of US patent 9522171 B2 and develop the method recited in instant claims 1, 3-8 and 12-22.
Therefore, if one of ordinary skill in the art practiced the claimed invention of instant claims 1, 3-8 and 12-22, one would necessarily achieve the claimed invention of claims 1-28 of US patent 9522171 B2 in view of Hamer and Zou et al, and vice versa.

Response to Applicant's Arguments
26.	Applicant argues that “Applicant respectfully requests that this rejection be held in abeyance pending a determination that the claims are otherwise allowable. Applicant will consider filing a terminal disclaimer or taking other appropriate action at that time."
27.	Applicant's arguments have been fully considered but have not been found persuasive. 
Until a proper terminal disclaimer is filed and approved by the Office, the double patenting rejection is maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LI N KOMATSU whose telephone number is (571)270-3534.  The examiner can normally be reached on Mon-Fri 8am-2pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D. Riggs can be reached on 5712703062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LI N KOMATSU/Primary Examiner, Art Unit 1658